Exhibit 10.8

 

 

J.B. Poindexter & Co., Inc.

 

 

Summary of Provisions of

Long-Term Performance Plan

 

--------------------------------------------------------------------------------


 

Table of Contents

 

I.

PLAN OBJECTIVES

3

 

 

 

II.

ADVANTAGES OF PLAN

3

 

 

 

III.

BASIC PLAN CONCEPT

3

 

 

 

IV.

ELIGIBILITY CRITERIA

4

 

 

 

V.

AWARD OPPORTUNITIES

4

 

 

 

VI.

PERFORMANCE GOALS AND STANDARDS

4

 

 

 

VII.

AWARD CALCULATIONS

4

 

 

 

VIII.

AWARD PAYMENTS

5

 

 

 

IX.

TAX TREATMENT

5

 

 

 

X.

TRANSFERS/NEW HIRES

5

 

 

 

XI.

RETIREMENT AND TERMINATIONS*

5

 

 

 

XII.

PLAN ADMINISTRATION< MODIFICATION AND ADJUSTMENT

6

 

2

--------------------------------------------------------------------------------


 

I.                                         PLAN OBJECTIVES

 

The primary objective of the J.B. Poindexter & Co., Inc. (JBPCO) Long-Term
Performance Plan (LTPP) is to provide certain key JBPCO executives with an
incentive to accomplish specific financial goals critical to the organization’s
success.

 

The LTPP helps prioritize and focus efforts on the accomplishment of financial
objectives established for each long-term performance cycle through the
company’s planning and budgeting process.  This is achieved by linking a
significant element of variable cash compensation to the accomplishment of
selected goals.  At target performance levels, the LTPP provides incentive
compensation opportunities which, in combination with base salary and annual
incentives, will yield competitive direct compensation levels.

 

II.                                     ADVANTAGES OF PLAN

 

JBPCO’s LTPP has certain advantages relative to stock option plans in public
companies:

 

·                  Payouts to LTPP participants are linked to the company
achieving a planned level of financial success. Thus, participants know in
advance what payouts will occur if specified financial goals are achieved.

·                  Unlike stock options, JBPCO’s LTPP payouts are not subject to
market volatility in price/earnings ratios.  This means we pay for our earnings
success rather than changes in market valuations.

·                  Because there is no market price/earnings ratios volatility,
payouts under the JBPCO LTPP are expected to be more steady (fewer extremes in
low or high payments) than for a stock options plan.

·                  Finally, under JBPCO’s LTPP, participants may elect to defer
all or a portion of their long-term incentive award, which allows for
flexibility in tax planning.

 

III.                                 BASIC PLAN CONCEPT

 

The plan concept focuses on the performance of JBPCO overall.  Individual
performance is not assessed in determining award levels for a given cycle.  It
is possible that some measure of individual performance could be used in
determining award opportunities for future cycles.

 

JBPCO’s LTPP is a long-term performance cash incentive plan.  Under the plan,
participants are provided an opportunity to receive a cash payment equal to a
percentage of their base salary in effect on the last day of a 3-year
performance

 

3

--------------------------------------------------------------------------------


 

cycle.  The cash payment will be based on JBPCO’s corporate performance against
a key financial performance measure (or measures) during overlapping 3-year
performance cycles.  An individual performance multiplier of not less than 80%
and not greater than 200% will be assigned by the Board to each participant’s 3
year cycle calculation to reflect their performance during the period.

 

Exhibit 1 shows the performance/payout cycles of the JBPCO LTPP. As shown, a new
performance cycle begins every year following the year. While participants will
not be eligible to receive any cash income under the plan until 3 years
following the cycle’s initiation, annual payouts are scheduled to occur
thereafter.

 

IV.                                 ELIGIBILITY CRITERIA

 

Eligibility for participation in the LTPP will be extended to certain key
executives that directly impact the company’s success.  The specific positions
eligible to participate in the plan will be reviewed annually by the JBPCO Board
of Directors (the Board) or at the time of their hire, if appropriate.

 

V.                                     AWARD OPPORTUNITIES

 

At the start of each performance cycle, the Board will specify threshold,
target, and maximum incentive awards for each participating position.  Each
participant will be informed of the amount of his total award opportunities. 
The incentive award opportunities at target performance levels are intended to
reflect competitive market 50th percentile incentive compensation opportunities
for comparable positions in the market, given the competitiveness of the
participant’s base salary and annual bonus opportunities.

 

VI.                                 PERFORMANCE GOALS AND STANDARDS

 

Each participant’s incentive award will be tied to the accomplishment of certain
financial goals.  These goals will be established and communicated to
participants prior to the start of each performance cycle and will flow directly
from the company’s planning and budgeting process.

 

VII.                             AWARD CALCULATIONS

 

Exhibit 2 provides an example of how JBPCO’s LTPP performance rating for each
performance cycle will affect LTPP payouts.

 

4

--------------------------------------------------------------------------------


 

VIII.        AWARD PAYMENTS

 

Awards will be payable in cash as soon as practical after the close of the
performance cycle.  Typically this will be done within 4 months of the end of
the performance cycle.  These award payments will be eligible for
401(k) elections by JBPCO employees.  Also, LTPP participants may choose to
defer payment of a portion or all of their LTPP payment into any nonqualified
deferral plans made available by JBPCO.  (It should be noted that any award
amounts, deferred or otherwise, are not assignable and many not be used as
collateral.)

 

IX.           TAX TREATMENT

 

Award recipients will be taxed on all awards paid as of the date of payment
except those amounts deferred as outlined in VIII.  Award recipients will need
to anticipate the implications of the award on their own specific tax situation
in any year they receive an award payment.

 

X.            TRANSFERS/NEW HIRES

 

In the event that a participant transfers from one plan eligible positions to
another position with a different LTPP target award level (or is deemed not
eligible for future awards) during the course of the performance cycle, his/her
award for the cycle will be calculated on a pro rata basis according to the
proportion of time spent in each position during the cycle.  However, if an
employee is hired (or transferred into) a plan eligible position for the first
time, he will not participate in any plan cycles that have already begun, unless
the new cycle started within the last 6 months.  Rather, he/she will participate
in any new cycles beginning on or subsequent to his/her employment in a plan
eligible position, at the discretion of the Board of JBPCO.

 

XI.           RETIREMENT AND TERMINATIONS*

 

To receive an award under the LTPP, the participant generally must be employed
on the last day of the performance cycle.  Exceptions to this policy will be
made for retirement, long-term disability, death or involuntary termination for
reasons other than cause, in which case the award will be pro-rated to reflect
the actual number of months of service during the performance cyle (except that
no award will be paid for performance cycles during which the participant was
employed less than 12 months).  Award payouts under these exceptions will still
be made as soon as possible after end of the performance cycle but cannot be
deferred. (Note: * Retirement is defined as voluntary termination or involuntary
termination without cause of an individual who is at least 60 years of age of
the date of termination).

 

5

--------------------------------------------------------------------------------


 

XII.         PLAN ADMINISTRATION< MODIFICATION AND ADJUSTMENT

 

The LTPP will be administered by the Board.  Any modifications, amendments, or
adjustment to the plan or any of its key provisions will be at the sole
discretion of the Board.

 

Note:      This document is designed to serve as a basic summary of plan
provisions.  JBPCO’s Board may, at its discretion, cancel or modify the plan at
any time.  However, if the plan is cancelled, suspended, or modified, the
provisions described herein will continue to apply to any performance cycles
that commenced prior to the plan modification or termination.  Also, this plan
is not a contract and does not guarantee a right to future employment or other
compensation and benefits not disclosed herein.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

J.B. Poindexter & Co., Inc.

Long-Term Performance Plan *

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

--------------------------------------------------------------------------------

 

 =

 Performance Cycle

 

 

 

X

 =

 Plan Payout

 

*This Plan is tied to financial goals.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

J.B. Poindexter & Co., Inc.

LTPP Awards Matrix for Each Performance Cycle

 

JBPCO’s 3-Year Cumulative
EBT as % of Budget

 

% of Target LTPP
Award Earned*

Outstanding

130%

 

200%

127%

 

190%

124%

 

180%

121%

 

170%

118%

 

160%

115%

 

150%

112%

 

140%

109%

 

130%

106%

 

120%

103%

 

110%

Target

100%

 

100%

98%

 

92%

96%

 

84%

94%

 

76%

92%

 

68%

90%

 

60%

88%

 

52%

86%

 

44%

84%

 

36%

82%

 

28%

Threshold

80%

 

20%

Below Threshold

<80%

 

0%

 

·      Retroactive to January 2004, in any year where the Company’s EBT
performance is below the threshold level of 80%, an 80% EBT calculation will be
used for that year’s performance in calculating the three year cumulative EBT
performance for any three year plan cycle.

 

·      Example: if a plan participant had a target award equal to 65% of base
salary, the Company achieved 112% of its three cycle EBT goal and the individual
performance multiplier is 120%, the payout would equal 109.2% of the
participant’s base salary on the last day of the performance cycle (65% x 140% =
91% x 120% = 109.2%).

 

8

--------------------------------------------------------------------------------